Citation Nr: 1437198	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.  

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for arthritis of the upper extremities.  

4.  Entitlement to service connection for arthritis of the lower extremities.  

5.  Entitlement to service connection for sharp pain and muscle spasms up and down both arms and legs.  

6.  Entitlement to service connection for numbness and tingling in both arms and legs.  

7.  Entitlement to service connection for severe headaches.  

8.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Lisa Lee, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to February 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2010, the Veteran revoked the power of attorney of record in favor of Attorney Lee.  

The Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration of additional evidence submitted after the issuance of the Statement of the Case.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for traumatic brain injury, a psychiatric disorder, arthritis of the upper extremities, arthritis of the lower extremities, sharp pain and muscle spasms up and down both arms and legs, numbness and tingling in both arms and legs, and severe headaches being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The Veteran's DD 214 shows his military occupational specialty (MOS) was combat engineer.  Veterans Benefits Administration (VBA) Fast Letter 10-35 lists combat engineer as a military occupational specialty (MOS) entailing a high probability of hazardous noise exposure.  See VBA Fast Letter 
10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  

In addition to noise exposure during service, a May 1999 rating decision reflects service connection was established for cervical strain as a result of parachuting accident during service in 1998.  Service treatment record reflect no loss of consciousness and retrograde amnesia secondary to the jump injury.  
A July 2007 psychological consult reflects the Veteran's history of ringing in his ears since the in-service parachuting accident.  

The March 2009 VA examination report reflects that both tympanic membranes appeared scarred and retracted.  Although an opinion with respect to the etiology of the Veteran's tinnitus was noted to be speculative and that it is possible that the Veteran's history of middle ear problems and current retracted tympanic membranes/negative middle ear pressure have contributed to his tinnitus, the
 Veteran is competent to report having ringing in his ears for years.  Although he was not able to determine the exact date of onset, the record reflects the Veteran has a cognitive disorder.  

The evidence is in at least equipoise.  Resolving doubt in the Veteran's favor, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran seeks service connection for traumatic brain injury, a psychiatric disorder, arthritis of the upper extremities, arthritis of the lower extremities, sharp pain and muscle spasms up and down both arms and legs, numbness and tingling in both arms and legs, and severe headaches.  He maintains that he sustained a traumatic brain injury in a parachuting accident during service and that the disabilities are related to the accident to include as residuals of traumatic brain injury.  

A May 1999 rating decision reflects service connection is established for cervical strain as a result of a parachuting accident during service in 1998.  

Although VA examinations were conducted in 2009 and 2010, the Veteran submitted an October 2011 private neuropsychological consultation report reflecting diagnoses to include dementia due to head trauma, major depression, pain disorder associated with both psychological factors and general medical condition; an Axis III entry of status post head and cervical injuries with chronic pain; and an opinion that the Veteran's psychiatric status is the direct result of his parachuting injury during service in 1998.   

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his claimed disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the claims must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA traumatic brain injury examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran sustained a traumatic brain injury as a result of the parachuting accident during service in 1998, and whether a psychiatric disorder, arthritis of the upper extremities, arthritis of the lower extremities, sharp pain and muscle spasms up and down both arms and legs, numbness and tingling in both arms and legs, or severe headaches, is related to his active service, to include a parachuting accident in 1998 or is caused by or aggravated by service-connected chronic cervical strain or mechanical low back pain.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The opinion must address the October 2011 private "Neuropsychological Consultation" report reflecting diagnoses to include dementia due to head trauma, major depression, pain disorder associated with both psychological factors and general medical condition, an Axis III entry of status post head and cervical injuries with chronic pain, and an opinion that the Veteran's psychiatric status is the direct result of his injury during service in 1998.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


